          Case 1:19-cv-00095-JAP-JHR Document 53 Filed 01/24/20 Page 1 of 7




                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO


DIANNE GARRITY ESQ., as
Court-Appointed Guardian Ad
Litem for S.N.G., a minor,

                 Plaintiff,

v.                                                                  CV 19-00095 JAP/JHR

THE GOVERNANCE BOARD
OF CARIÑOS CHARTER
SCHOOL and VERNON
JARAMILLO, individually,

                 Defendants.

             ORDER GRANTING DEFENDANT THE GOVERNANCE BOARD
          OF CARIÑOS CHARTER SCHOOL’S MOTION TO QUASH SUBPOENA

          THIS MATTER is before the Court on Defendant the Governance Board of Cariños

Charter School’s Motion to Quash Plaintiff’s Subpoena to Produce Documents, Information, or

Objects or to Permit Inspection of Premises in a Civil Action [Doc. 26], filed September 9, 2019.

The determinative question is whether Defendant the Governance Board of Cariños Charter School

(the Board) has established that documents withheld are protected attorney work-product or

protected attorney-client communications. Having reviewed the parties’ submissions, the record,

and the relevant law the Court concludes that the Board’s Motion is well taken and should be

granted.

     I.      FACTUAL AND PROCEDURAL BACKGROUND

          This case arises from allegations Defendant Vernon Jaramillo was sexually inappropriate

toward and sexually assaulted S.N.G., a minor child, while S.N.G. was a student at Cariños Charter

School (Cariños) and Defendant Jaramillo was the school’s Chancellor and CEO. [Doc. 1-1, pp.
        Case 1:19-cv-00095-JAP-JHR Document 53 Filed 01/24/20 Page 2 of 7




2-4]. Plaintiff’s Complaint was filed in the First Judicial District Court of New Mexico on January

4. 2019. [Doc. 1-1]. The case was removed on February 2, 2019. [Doc. 1].

         On August 2, 2019, Plaintiff served two subpoenas: one to Ronald Van Amberg, former

counsel for the Board, and one to the New Mexico Public Education Department. [Doc. 28, pp. 4-

6]. Both subpoenas sought documents related to prior allegations of sexual misconduct by

Defendant Jaramillo. [Id.]. The Board moved to quash the subpoena to Mr. Van Amberg which

sought documents contained in Mr. Van Amberg’s litigation file related to a previous case

involving allegations of sexual misconduct by Defendant Jaramillo toward former Cariños

employee Deana Gallegos. [Doc. 26, pp. 4-5; Doc. 31, pp. 2-3]. The Board supplied a privilege

log identifying twenty-three documents withheld as privileged attorney-client communications or

attorney work-product. [Doc. 26-2].

         The Court determined that Board’s privilege log did not contain sufficient information to

enable its privilege claims to be evaluated. [Doc. 39, pp. 3-5]. 1 The Court permitted the Board to

supplement its privilege log, which it did on November 29, 2019 and again on December 5, 2019.

[Doc. 39, p. 5; Doc. 43; Doc. 47]. The two supplemental privilege logs identify three documents

responsive to the Van Amberg subpoena which are withheld on the basis of privilege. 2 [Doc. 43,



1
  The Court’s November 15, 2019 Order also addressed the parties’ failure to comply with Federal Rule of Civil
Procedure 5.2, which limits personal and identifying information that may appear in court filings. See Fed. R. Civ. P.
5.2 (prohibiting the inclusion of an individual’s date of birth and the inclusion of a minor’s full name in court filings).
Specifically, the Court addressed the inclusion of S.N.G.’s date of birth and full name in the parties’ filings. [Doc. 39,
pp. 2-3]. The Court cautioned the parties to avoid including such identifying information in future filings. [Id., p. 3].
Nonetheless, S.N.G.’s full name appears in the Board’s supplemental privilege log. [Doc. 47, p. 2]. As with the
previous filings that including improper identifying information, the Court has sealed the Board’s supplemental
privilege log so that it is only accessible to the parties and the Court. The parties are reminded to comply with the
protective provisions of Fed. R. Civ. P. 5.2.
2
  Although the supplemental privilege logs identify the same three documents for which privilege is asserted, the
supplemental logs themselves are not identical. The first supplemental log includes descriptive information which was
not included in the Board’s initial privilege log. [Doc. 43]. The second supplemental log includes additional descriptive
information about each document withheld as well as additional categories of information for each document withheld,
in compliance with the Court’s November 15, 2019 Order. [Doc. 47].

                                                            2
         Case 1:19-cv-00095-JAP-JHR Document 53 Filed 01/24/20 Page 3 of 7




p. 2; Doc. 47, pp. 2-3]. According to the Board, the other responsive documents identified in its

initial privilege log that were in its counsel’s possession have been produced. [Doc. 47, p. 2]. The

Board waives its prior assertions of privilege as to those documents. [Id.].

   II.        LEGAL STANDARD

         Federal Rule of Civil Procedure 45(e) sets forth a party’s duties when responding to a

subpoena and allows a party to claim that material subpoenaed is privileged or protected. Fed. R.

Civ. P. 45(e)(2)(A). A party withholding subpoenaed information under a claim of privilege must

(1) expressly invoke the privilege and (2) describe the nature of the withheld material in a manner

that, without revealing privileged information, enables the parties to assess the claim of privilege.

Id. The party asserting privilege as a bar to discovery has the burden of establishing that the

privilege applies. Fed. R. Civ. P. 26(b)(5); In re Foster, 188 F.3d 1259, 1264 (10th Cir. 1999)

(“The burden of establishing the applicability of the attorney-client privilege rests on the party

seeking to assert it. The party must bear the burden as to specific questions or documents, not by

making a blanket claim.”); Resolution Tr. Corp. v. Dabney, 73 F.3d 262, 266 (10th Cir. 1995)

(“The party asserting a work product privilege as a bar to discovery must prove the doctrine is

applicable.”)

         Here, the Board identifies three documents responsive to the Van Amberg subpoena that

have been withheld as privileged attorney-client communications and attorney-work product.

[Doc. 2-3].

         The attorney-client privilege protects “confidential communications by a client to an

attorney made in order to obtain legal assistance from the attorney in his capacity as a legal

advisor.” In re Grand Jury Proceedings, 616 F.3d 1172, 1182 (10th Cir. 2010) (internal quotation

marks and citation omitted). “[T]he mere fact that an attorney was involved in a communication



                                                 3
       Case 1:19-cv-00095-JAP-JHR Document 53 Filed 01/24/20 Page 4 of 7




does not automatically render the communication subject to the attorney-client privilege; rather,

the communication between a lawyer and client must relate to legal advice or strategy sought by

the client.” Id. (alteration in original) (internal quotation marks and citation omitted).

           The attorney work-product doctrine is intended to guard against divulging the attorney’s

strategies and legal impressions. Resolution Trust Corp., 73 F.3d at 266. The work-product

doctrine “shelters the mental processes of the attorney, providing a privileged area within which

he can analyze and prepare his client’s case.” United States v. Nobles, 422 U.S. 225, 238 (1975).

“In performing his various duties ... it is essential that a lawyer work with a certain degree of

privacy, free from unnecessary intrusion by opposing parties and their counsel.” Hickman v.

Taylor, 329 U.S. at 510. The work-product applies to protect documents or materials prepared in

anticipation of litigation by or for a party or that party’s representative. See Fed. R. Civ. P. 26(b)(3).

If the party asserting the work-product protection establishes entitlement to the protection, Rule

26(b)(3) allows for the production of attorney work-product materials “only upon a showing that

the party seeking discovery has substantial need of the materials in the preparation of the party’s

case and that the party is unable without undue hardship to obtain the substantial equivalent of the

materials by other means.” Fed. R. Civ. P. 26(b)(3).

    III.      ANALYSIS

    A. The Board has Established That the Documents Withheld are Privileged

    1. The Board has Established that a “Summary” Prepared by Jaramillo is Privileged
       Attorney-Client Communication and Attorney Work-Product

           The first document withheld by the Board on claims of privilege is described as a summary,

including a timeline and Jaramillo’s comments regarding “the interactions of Jaramillo and others”

relative to allegations of Jaramillo’s sexual misconduct by former Cariños employee Deana

Gallegos and S.N.G. [Id.]. According to the supplemental privilege logs, the summary was

                                                    4
       Case 1:19-cv-00095-JAP-JHR Document 53 Filed 01/24/20 Page 5 of 7




prepared by Jaramillo for and at the direction of his then-attorneys Richard Roybal and Michael

Carrico for use in proceedings before the Public Education Department and anticipated litigation

by Ms. Gallegos. [Doc. 43, p. 2; Doc. 47, p. 1].

        The Board claims that the summary is both protected attorney-client communications and

attorney work-product. [Id.]. As described, the summary is a statement by Jaramillo, prepared for

and at the direction of his attorneys, for Jaramillo’s defense in the Public Education Department

proceedings and anticipated litigation. [Id.]. The summary can be characterized as communication

between Jaramillo and his attorneys related to legal advice or strategy and as a document prepared

by Jaramillo for his attorneys in anticipation of litigation. As a result, both attorney-client privilege

and the work-product doctrine are applicable. See Fed. R. Civ. P. 26(b)(3); In re Grand Jury

Proceedings, 616 F.3d at 1182.

    2. The Board has Established That a Letter From Cariños’ Acting Principal to the
       Board’s Former Attorney is Privileged Attorney-Client Communication

        The second document withheld by the Board on a claim of privilege is described as a

September 13, 2017 letter by Bernice Life, then acting principal of Cariños, providing details to

Mr. Van Amberg, then attorney for the Board, regarding allegations by Ms. Gallegos, and seeking

Mr. Van Amberg’s advice. [Doc. 43, p. 2; Doc. 47, pp. 2-3]. The timing of the letter corresponds

with the initiation of the Public Education Department’s investigation into Ms. Gallegos’

allegations of Jaramillo’s sexual misconduct. [Doc. 28, p.4; Doc. 28-1, pp. 2, 8-14]. This

information is sufficient to establish that the letter was a communication between an attorney and

client related to legal advice or strategy sought by the client. Accordingly, the letter is protected

attorney-client communication. In re Grand Jury Proceedings, 616 F.3d at 1182.




                                                   5
       Case 1:19-cv-00095-JAP-JHR Document 53 Filed 01/24/20 Page 6 of 7




   3. The Board has Established That a Joint Defense Agreement Between Former Counsel
      for Jaramillo’s and Former Counsel for the Board is Protected Attorney Work-
      Product

       The third document withheld by the Board on a claim of privilege is a joint defense

agreement between Jaramillo’s counsel and the Board’s counsel relative to the litigation that arose

from Ms. Gallegos’ allegations against Jaramillo. [Doc. 31, pp. 3, 7, 10; Doc. 43, p. 2; Doc. 47, p.

3]. To establish a joint-defense privilege, the proponent of the privilege must first establish either

the attorney-client or work-product privilege, and then must demonstrate that: (1) the documents

were made in the course of a joint-defense effort; and (2) the documents were designed to further

that effort. In re Grand Jury Proceedings, 156 F.3d 1038, 1043 (10th Cir.1998).

       Here, the joint defense agreement withheld by the Board was prepared by former counsel

for Jaramillo and former counsel for the Board in anticipation of the Gallegos litigation. [Doc. 43,

p. 2; Doc. 47, p. 3]. The agreement was made in the course of a joint-defense effort and was

designed to further that effort. [Id.]. Accordingly, the joint-defense privilege applies.

   B. The Record Does Not Support Waiver of Privilege

       Plaintiff suggests that some of the documents initially withheld by the Board on claims of

privilege may have been produced in response to a subpoena issued by the Public Education

Department in 2018 and that any privilege asserted as to such documents was waived by their

production. [Doc. 28, pp. 16-17]; United States v. Ary, 518 F.3d 775, 782 (10th Cir. 2008)

(“Because confidentiality is critical to the privilege, it will be lost if the client discloses the

substance of an otherwise privileged communication to a third party. The confidentiality of

communications covered by the privilege must be jealously guarded by the holder of the privilege

lest it be waived. Where disclosure to a third party is voluntary, the privilege is waived.”).




                                                  6
       Case 1:19-cv-00095-JAP-JHR Document 53 Filed 01/24/20 Page 7 of 7




         Attached to both parties briefing are copies of the 2018 subpoena issued to Jaramillo and

Cariños by the Public Education Department as well as an inventory of documents produced in

response to the subpoena. [Doc. 26-1, pp. 8-15; Doc. 28-1, pp. 8-14]. From these documents and

the record in this case, it does not appear that the documents at issue in the instant Motion were

produced in response to the Public Education Department subpoena. Thus, the record in this case

does not support waiver or privilege for purposes of the instant Motion.

   IV.      ORDER

         For the foregoing reasons, the Court concludes that the Board has established privilege as

to the documents identified in its supplemental privilege logs [Doc. 43; Doc. 47]. The Board’s

Motion to Quash Plaintiff’s Subpoena to Produce Documents, Information, or Objects or to Permit

Inspection of Premises in a Civil Action [Doc. 26] is therefore GRANTED.

         IT IS SO ORDERED.




                                              ________________________________________
                                              JERRY H. RITTER
                                              UNITED STATES MAGISTRATE JUDGE




                                                 7
